Plaintiff, a man 81 years of age with but a limited education, claims he loaned defendant, his son, money in order to enable him to purchase his partner's interest in a store.
The son denies borrowing the money and claims his father became a silent partner in the business, which was afterward sold, the creditors paid and the proceeds divided. The two other defendants were the purchasers and makers of the notes offered in proof of the debt, but were never served with process.
The case was tried without a jury. The record contains two opinions because of the denying of the motion for a new trial after the substitution of attorneys for both parties. Judgment was entered for defendant. Plaintiff appeals to this court. Appellant's assignments of error are not justified by the record, which record presents only a question of fact. It supports the finding of the trial court that the parties were co-partners.
The judgment is affirmed, with costs to defendant.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred. *Page 437